Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 12/02/2020 are acknowledged and have been fully considered.  Claims 1-9 and 11 are pending.  Claims 1-3 and 11 have been amended; claim 10 was previously cancelled.  Claims 1-9 and 11 are now under consideration on the merits. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
	The rejection of claim 2 under 35 U.S.C. 112(d) is withdrawn because claim 1 has been amended to recite the subject has a disorder related to Fuchs’ endothelial corneal dystrophy.


Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Okumura’2013 (Inhibition of TGF-b Signaling Enables Human Corneal Endothelial Okumura’2011 (The New Therapeutic Concept of Using a Rho Kinase Inhibitor for the Treatment of Corneal Endothelial Dysfunction, Cornea 2011;30(Suppl. 1):S54–S59; Of Record) and Herrerias (US 2012/0315256; Pub. Dec. 13, 2012) and as evidenced by Ho (Cell Line of Fuchs’ Corneal Dystrophy Produces Abnormal Extracellular Matrix, Poster presentation, May 6, 2013; Applicant IDS) and Eghrari (Fuchs’ corneal dystrophy, Expert Rev Ophthalmol. 2010 April 5(2): 147–159).  
Regarding claims 1, 2 and 11, Okumura’2013 teaches patients with Fuchs corneal endothelial dystrophy suffer vision loss due to loss of corneal endothelial function with regards to maintaining corneal transparency (abstract).  Okumura’2013 teaches that inhibition of TGF-β with SB431542 counteracted the fibroblastic transformation of the endothelial cells and maintained endothelial physiological functions and reduced the expression of collagen and fibronectin (ECM proteins) (abstract).  Okumura’2013 teaches SB431542 enables efficient in vitro expansion of human endothelial cells (HCECs) (abstract).  Okumura’2013 tested the effects of SB431542 in primate and human corneal endothelial cell lines (Fig. 4-6).  Okumura’2013 suggests that SB431542 can be used for treatment of corneal endothelial dysfunctions (see Discussion pg. 10 col. 2 para. 2). 
Okumura’2013 does not teach the administration of an effective amount of SB431542 (a TGF-beta signal inhibiting agent) to a subject having Fuchs endothelial corneal dystrophy. 

Herrerias teaches the use of TGF-beta 1 inhibitors for the treatment of corneal fibrosis/haze (abstract).  Herrerias teaches administration of a therapeutically effective amount of the TGF-beta 1 inhibitor topically to the eyes of the subject as drops (par. [0128,0130,0134,0145]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer SB431542 of Okumura’2013’ in Herrerias’ eye drops to subjects with Fuchs corneal endothelial dystrophy, because Okumura’2011 teaches that small molecules that affect expansion of corneal endothelial cells in vitro can be used in methods to treat subjects with Fuchs dystrophy.  Since Okumura’2013 teaches that SB431542 inhibits TGF-beta in corneal endothelial cells and helps in the maintenance of cell function and reduces ECM protein deposition in in-vitro cell line of Fuchs’ corneal dystrophy, and that SB431542 can be used in methods to treat corneal endothelial disorders, one of ordinary skill in the art would be motivated to administer SB431542 in vivo in subjects.  There is a reasonable expectation of success because Herrerias teaches administration of TGF-beta 1 inhibitors as eye 
Regarding the limitation of ‘ECM abnormality’, it was known in the art that Fuchs’ corneal dystrophy cell lines have abnormal ECM deposition (evidence for this knowledge is provided in a poster presentation by Ho et al., see title).  Regarding the limitation ‘wherein the TGF-beta signal inhibiting agent alone is effective to treat the disease, disorder or condition’ it is an inherent outcome of the method step.  Since Okumura’2013, Okumura’2011 and Herrerias as combined teach the administration of SB431542 (a TGF-beta signal inhibiting agent) to a subject with Fuchs’ corneal dystrophy, the method of Okumura’2013, Okumura’2011 and Herrerias would meet this limitation.
Regarding claim 3, the limitation that “the disease, disorder, or condition further comprises corneal opacity in Fuchs’ corneal endothelial dystrophy” is inherently met as evidenced by Egharri.  Eghrari states that Fuchs’ corneal dystrophy is characterized by diffuse corneal opacity (see Eghrari pg. 1 para. 1). 
Regarding claims 4-7, Okumura’2013 teaches SB431542 (claims 4,5) enables efficient in vitro expansion of human endothelial cells (HCECs) (abstract).  Okumura’2013 tested the effects of SB431542 in primate (claim 6) and human (claim 7) corneal endothelial cell lines (Fig. 4-6).
Regarding claims 8 and 9, Herrerias teaches the formulation of the TGF-beta inhibitors as eye drops in formulations comprising pharmaceutical excipients (par. [0145,0188,0189]).
.

Response to Arguments
Applicant's arguments filed on 12/02/2020 with regards to the teachings of Okumura’2013, Okumura’2011 and Ho (pg. 6,7) have been fully considered but are not persuasive.  Applicants argue that Okumura’2013 does not disclose the use of SB431542 as a medicament for treating Fuchs’ endothelial corneal dystrophy.  Applicants argue that Okumura’2013 only teaches SB431542 as one component of a culture medium to maintain HCEC cells in vitro (see remarks pg. 6 para. 2, pg. 7 para. 2).  Applicants argue that one of ordinary skill would not be motivated to use a component of the culture medium disclosed by Okumura’2013 for in-vivo administration to treat a disease disclosed by Okumura’2011 because Okumura’2011 discloses a different compound Y-27632 (see remarks filed on 12/02/2020 pg. 6 para. 2).   Applicants argue that an in vitro effect cannot be associated with in vivo pharmaceutical effect of a particular and cite the disclosures of journal articles Hollander et al., Rodriguez et al., Wang et al., and Climo et al., (see remarks pg. 6 last para) and therefore there is no reasonable expectation that SB431542 would have the desired effect in vivo.  Applicants argue that Ho et al., and Herrerias et al., do not cure the deficiencies of Okumura’2013 and Okumura’2011.  Applicants argue that Ho et al., merely discloses that ECM abnormality is one symptom of Fuchs’ endothelial corneal dystrophy and does not teach the use of SB431542 for treating it.  Applicants argue Herrerias merely discloses the use 
These arguments are not persuasive because it is noted applicants argue against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
As discussed above, the combined teachings of Okumura’2013, Okumura’2011 and Herrerias do teach the administration of SB431542 to subjects to treat Fuchs’ corneal endothelial dystrophy.  Okumura’2013 teaches SB431542 enables efficient in vitro expansion of human endothelial cells (HCECs) and reduced the expression of collagen and fibronectin (ECM proteins) (abstract).  Okumura’2013 tested the effects of SB431542 (a TGF-beta signal inhibiting agent) in primate and human corneal endothelial cell lines (Fig. 4-6).  Okumura’2013 suggests that SB431542 can be used for treatment of corneal endothelial dysfunctions (see Discussion pg. 10 col. 2 para. 2).  Okumura’2011 teaches the administration of small molecules such as Y-27632 that affect the corneal endothelial cells as eye drops in subjects with Fuchs corneal endothelial dystrophy (abstract).  Okumura’2011 teaches that since Y-27632 enhances cell proliferation in vitro, it can be used in vivo also as a new pharmacological intervention for the treatment of corneal endothelial dysfunction as less invasive therapy (abstract).  Okumura’2011 teaches Fuchs’ endothelial dystrophy results in corneal haziness (pg. S54, col. 2).  Herrerias teaches administration of a therapeutically effective amount of a TGF-beta 1 inhibitor topically to the eyes of the subject as drops 
Applicants argue that Okumura’2013 merely teaches SB431542 to maintain HCEC in in vitro culture and does not teach SB431542 can be used to restore normal cell function lost due to Fuchs’ endothelial corneal dystrophy. Applicants cite Example 6 of the present application to argue the unexpected effect of using SB431542 in a disease model to restore cell function to normal. However, the results of Example 6 show that SB431542 suppressed overproduction of extracellular matrix in corneal endothelial cells in a Fuchs’ endothelial dystrophy disease model (see Fig. 9, pg. 72 of specification). This effect is an inherent effect of SB431542 and the suppression of ECM would occur inherently when SB431542 is cultured with corneal endothelial cells. It was 
It is also noted that applicants argue that without the demonstration of in vivo effects a person of ordinary skill in the art would not have reasonably expected that SB431542, based solely on in vitro data disclosed in Okumura’2013 would have the desired effect in vivo (see pg. 7 lines 5-7). This argument is not persuasive because Okumura’2013 does suggest that SB431542 can be used for treatment of corneal endothelial dysfunctions (see Discussion pg. 10 col. 2 para. 2). It is also noted that the instant disclosure only discloses in vitro data in Examples 1-6 and does not disclose any in vivo data in subjects.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657